DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 4/8/22:
Claims 1 – 9, 11 and 21 - 23 are pending in the application.  
Claims 10 and 12 – 20 are cancelled.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 4/8/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 – 9, 11 and 21 - 23 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a composition as claimed.  

The closest prior art of record is believed to be WO 2017127224 to Luo, Ning hereinafter “Luo”.  Luo is directed to novel polyester polyol compositions comprising lignin [0001].

Luo teaches a composition, Example 6 [0082] comprising 439 g terephthalic acid (carboxylic acid), 168 g phthalic anhydride, 80g COP acid, 480g diethylene glycol, 155 g triethylene glycol (alcohol), 200 g lignin (Lignoboost lignin), 50 g propylene carbonate, 2 g potassium carbonate, 24 g glycerin
(glycerol, alcohol) and 24 g diethylene glycol. After reaction this yield a polyester
chemically bonded to the lignin and where lignin is 12.33% and the polyester comprises the remainder. Luo does not teach or suggest the composition is dual phase. The composition only comprises lignin and the lignin compatible reaction product of distinct polymer precursors.  Luo does not teach or suggest the use of the amended list of carboxylic acids of claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										5/6/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759